993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  ANDERSON PLACE ASSOCIATES, a South CarolinaPartnership, Debtor.Wilford Altman, Plaintiff-Appellant,andGeorge Jameson;  Britton & Jameson Company, Plaintiffs,v.Anderson Place Associates, Defendant-Appellee.
No. 92-1288
United States Court of Appeals,Fourth Circuit.
Argued:  May 5, 1993Decided:  May 24, 1993

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Henry M. Herlong, Jr., District Judge.  (CA-91-1889-8-20)
Arthur Camden Lewis, Lewis, Babcock & Hawkins, Columbia, South Carolina, for Appellant.
William E. S. Robinson, Robinson, Mendoza, Barton, McCarthy & Calloway, Columbia, South Carolina, for Appellee.
Pete Kulmala, Lewis, Babcock & Hawkins, Columbia, South Carolina, for Appellant.
William E. Calloway, Robinson, Mendoza, Barton, McCarthy & Calloway, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and CLARKE, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.  Affirmed by unpublished per curiam opinion.
PER CURIAM:

OPINION

1
Upon consideration of the briefs and the record and oral argument in this case, we are of opinion there is no reversible error.  The judgment of the district court is accordingly.


2
AFFIRMED.